Title: James Madison to John Payne Todd, 10 June 1828
From: Madison, James
To: Todd, John Payne


                        
                            
                                My dear Payne
                            
                            
                                
                                    Montpr.
                                
                                June 10th. 1828.
                            
                        
                        
                         
                        At the request of Mr. William Clarke, I put this into the hands of Mr. Lewis Shaston his brother in Law by
                            whom it will be delived. Mr. S. will explain the object of his visit to Philadelphia, and be obliged to you to refer him to
                            the proper person there to be engaged in the pursuit of it. I need not express our anxiety to see you, nor the
                            affectionate feelings which you can not doubt.
                        
                        
                            
                                James Madison
                            
                        
                    